McCLELLAN, j.
I desire to make a brief supplementary statement in connection with my concurrence. In my opinion neither Carroll v. Henderson, 191 Ala. 248, 253-258, 68 South. 1, nor Presnall v. Burgess, 181 Ala. 263, 61 South. 804, have any bearing upon this cause. Here the allegation of the bill is that the mortgage involved was executed in consequence of duress, thus charging that the instrument was utterly void. Under this state of averment the effort to foreclose, after the bill was filed, was subject to the ordinary rule of lis pendens. The cause brought under consideration in Johnson v. Smith, 190 Ala. 521, 67 South. 401, had in it two very material factors that distinguish that cause from both Carroll v. Henderson and Presnall v. Burgess, supra, viz: (a) The averment that the respondent (the mortgagee’s assignee) hindered or prevented a tender, looking to redemption, by the complainant, by refusing to give her, upon request, a statement of the amount due on the mortgage and the credits resulting from payments made on the mortgage debt; and (b) the allegation that the assignee (respondent) had theretofore taken possession of personal property of the mortgagor “sufficient in value to pay off said mortgage,” thus averring the complete discharge of the mortgage debt.